DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
Applicant’s amendments and arguments along with the declaration Dr. Francois Lux in the reply filed on January 31, 2022 are acknowledged and have been fully considered. Claims 16, 18, 21-30, and 33-41 are pending.  Claims 16, 18, 21-30, 33 and 35-36 are under consideration in the instant office action. Claim 34 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. Claims 37-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claims.  Claims 1-15, 17, 19-20, and 31-32 are cancelled. Claims 16 and 30 are amended. Applicant’s claim amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 16, 18, 22-30, 33 and 35-36  remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (US 2009/0317335, IDS reference) and Maecke et al. (US 20060233704).
Applicants’ claims
Applicants claim a nanoparticle comprising the entities recited in the claim.

Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Lin et al. teach a contrast agent for magnetic resonance imaging (MRI) comprising a hybrid nanoparticle, said hybrid nanoparticle comprising: a polymeric matrix material; and a plurality of coordination complexes, each coordination complex comprising a functionalized chelating group and a paramagnetic metal ion (see claim 1).  The contrast agent of claim 1, comprising at least one luminophore for optical imaging (see claim 2). The contrast agent of claim 2, wherein the luminophore is a fluorophore selected from the group consisting of ruthenium(II) tris(2,2′-bipyridine) (Ru(bpy)3 2+), fluoroscein isothiocyanate (FITC), a semiconducting quantum dot, and a doped semiconducting quantum dot (see claim 3). The contrast agent of claim 2, wherein the luminophore is bound to a surface of the hybrid nanoparticle (see claim 5). In some embodiments, the polymeric matrix material and the coordination complexes form a copolymer. In particular, the copolymer can be formed through a reaction between reactive moieties on a functionalized chelating group and a group on the polymeric matrix material. In some embodiments, the reactive moiety on the functionalized chelating group will match the reactive functionality of the monomer used to prepare the polymeric matrix material. Thus, if the polymeric matrix material is a polyolefin, the reactive moiety of the functionalized chelating group can be a vinyl group. When the polymeric matrix material is a siloxane, the reactive moiety of the functionalized chelating group can be a siloxy group (i.e., a silyl ether). The coordination complexes can be attached to the polymeric matrix material throughout the entire volume of the matrix material. Thus, the coordination complexes can be present throughout (i.e., dispersed throughout) the core of the nanoparticle (paragraph 0249). A number of suitable metal chelator ligands (Che) are known in the art and can be used in the nanoparticles of the presently disclosed subject matter. For example, the metal chelating ligand can comprise a polyaminocarboxylate or polyaminophosphonate group. In some embodiments, the metal chelating ligand is diethylenetriamine pentaacetate (DTPA), diethylenetriamine tetraacetate (DTTA) or 1,4,7,10-tetraazacyclododecane′-1,4,7,10-tetracetic acid (DOTA), which are examples of polyaminocarboxylate chelators. The structure of DTPA is shown in Scheme 2. Generally, the nitrogen atoms and the negatively charged carboxylate ions of these chelators can coordinate to sites on metal ions, such as Gd3+, therefore chelating and detoxifying them. The stability constant (K) (also referred to as the “formation constant) for Gd(DTPA)2− is very high (logK=22.4) (the higher the logK, the more stable the complex). This thermodynamic parameter indicates that the fraction of Gd3+ ions that are in the unbound state will be quite small (paragraph 0242). For example, suitable formulations can include aqueous and non-aqueous sterile injection solutions that can contain anti-oxidants, buffers, bacteriostatics, bactericidal antibiotics, and solutes that render the formulation isotonic with the bodily fluids of the subject; and aqueous and non-aqueous sterile suspensions that can include suspending agents and thickening agents (paragraph 0301).  Lin et al. teach in examples 1-2 teaches as follows:

    PNG
    media_image1.png
    701
    291
    media_image1.png
    Greyscale

In examples 3-4 Lin et al. teach as follows:

    PNG
    media_image2.png
    766
    750
    media_image2.png
    Greyscale


The nanoparticle has a diameter of about 100 nm or less and further limiting wherein the nanoparticle has a diameter of about 50 nm or less (see claims 38-39). The contrast agent of claim 14, wherein the paramagnetic metal ion is selected from the group consisting of gadolinium(III) and manganese(II) (see claim 15).  The contrast agent of claim 1, wherein the functionalized chelating group comprises a polyaminocarboxylate metal chelating ligand or a polyaminophosphonate metal chelating ligand. The contrast agent of claim 16, wherein the metal chelating ligand comprises a ligand selected from the group consisting of diethylenetriamine tetraacetate (DTTA), diethylenetriamine pentaacetate (DTPA), and 1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid (DOTA) (see claims 16-17).The terms “nanomaterial” and “nanoparticle” refer to a structure having at least one region with a dimension (e.g., length, width, diameter, etc.) of less than about 1,000 nm. In some embodiments, the dimension is smaller (e.g., less than about 500 nm, less than about 250 nm, less than about 200 nm, less than about 150 nm, less than about 125 nm, less than about 100 nm, less than about 80 nm, less than about 70 nm, less than about 60 nm, less than about 50 nm, less than about 40 nm, less than about 30 nm or even less than about 20 nm). In some embodiments, the dimension is less than about 10 nm (paragraph 0156). In some embodiments, the functionalized chelating group comprises a polyaminocarboxylate metal chelating ligand or a polyaminophosphonate metal chelating ligand. In some embodiments, the metal chelating ligand comprises a ligand selected from the group consisting of diethylenetriamine tetraacetate (DTTA), diethylenetriamine pentaacetate (DTPA), and 1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid (DOTA) (paragraph 0069). In the development of new MRI contrast agents, extensive studies have shown r1 enhancement for simple molecular metal chelates can be accomplished through a variety of approaches, most important of which include (1) increasing the rotational correlation time of the molecule by increasing its molecular weight or size, and (2) by increasing the inner sphere water coordination number of the metal chelate to a high molecular weight moiety such as a synthetic polymer or naturally occurring protein (paragraph 0228).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Lin et al. do not specifically teach the DOTAGA as a chelating or functionalizing agent. This deficiency is cured by the teachings of Maecke et al.
Maecke et al. teach chelating compounds for labeling bioactive molecules with a radiometal, having general formula (I) in which: both Y groups may be positioned either trans as shown or cis; A is an effector molecule, such as a peptide, in particular octreotide, CCK, substance P, gastrine, a protein, in particular an antibody or enzyme, sugars or radiosensitizing agents, like doxorubicin; R is a hydrogen, a C.sub.1-C.sub.3 alkyl or a alcohol; X is a spacer, in particular (CH.sub.2).sub.n--X', in which n is 1-10 and X' is COOH, NH.sub.2, SH, OH or O-halogen, in which halogen is in particular Br, I or Cl, or a molecule of the formula (a) or of the formula (b), Y is COO--, CH.sub.2CONH.sub.2, CH.sub.2CH.sub.2OH, optionally complexed with a radiometal.

    PNG
    media_image3.png
    280
    295
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    260
    268
    media_image4.png
    Greyscale

Maecke et al. teach according to the invention it was thus found that the new type of prochelators in general and prochelator 6d in particular, have widespread utility in the field of metalloradiopeptides, other radiolabeled biomolecules and for the synthesis of Gd3+ based MRI contrast agents. DOTAGA will allow to label with different radiometals for both diagnostic (.sup.111In, .sup.67/68Ga) and internal radiotherapeutic applications (.sup.90Y, .sup.177Lu) (paragraph 0029). The present invention relates to a convenient synthesis of novel bifunctional prochelators for coupling to bioactive peptides for radiometal labeling and to the radiometal labeled peptides that can be prepared while using these novel prochelators. DOTA (1,4,7,10-tetrakis(carboxymethyl)-1,4,7,10tetraazacyclo dodecane) and its derivatives constitute an important class of chelators for biomedical applications as they accommodate very stably a variety of di- and trivalent metal ions. Gd(DOTA).sup.-1 is an important MRI (Magnetic Resonance Imaging) contrast agent and as bifunctional versions DOTA is used in radioimmunotherapy (paragraph 0001).
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was made to produce to modify the teachings of Lin et al. by utilizing DOTAGA based functionalizing or chelating agents because Maecke et al. teach chelating compounds for labeling bioactive molecules with a radiometal, having general formula (I) in which: both Y groups may be positioned either trans as shown or cis; A is an effector molecule, such as a peptide, in particular octreotide, CCK, substance P, gastrine, a protein, in particular an antibody or enzyme, sugars or radiosensitizing agents, like doxorubicin; R is a hydrogen, a C.sub.1-C.sub.3 alkyl or a alcohol; X is a spacer, in particular (CH.sub.2).sub.n--X', in which n is 1-10 and X' is COOH, NH.sub.2, SH, OH or O-halogen, in which halogen is in particular Br, I or Cl, or a molecule of the formula (a) or of the formula (b), Y is COO--, CH.sub.2CONH.sub.2, CH.sub.2CH.sub.2OH, optionally complexed with a radiometal.

    PNG
    media_image3.png
    280
    295
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    260
    268
    media_image4.png
    Greyscale

One of ordinary skill in the art would have been motivated to utilize DOGATA as chelator in Lin et al. because Maecke et al. teach the new type of prochelators in general and prochelator 6d in particular, have widespread utility in the field of metalloradiopeptides, other radiolabeled biomolecules and for the synthesis of Gd3+ based MRI contrast agents. DOTAGA will allow to label with different radiometals for both diagnostic (.sup.111In, .sup.67/68Ga) and internal radiotherapeutic applications (.sup.90Y, .sup.177Lu) (paragraph 0029). The present invention relates to a convenient synthesis of novel bifunctional prochelators for coupling to bioactive peptides for radiometal labeling and to the radiometal labeled peptides that can be prepared while using these novel prochelators. DOTA (1,4,7,10-tetrakis(carboxymethyl)-1,4,7,10tetraazacyclo dodecane) and its derivatives constitute an important class of chelators for biomedical applications as they accommodate very stably a variety of di- and trivalent metal ions. Gd(DOTA).sup.-1 is an important MRI (Magnetic Resonance Imaging) contrast agent and as bifunctional versions DOTA is used in radioimmunotherapy (paragraph 0001). An ordinary skill artisan would have had a reasonable chance of success in combining the teachings of Lin et al. and Maecke et al. because both references teach the utilization of chelators like DTPA and DOTA in making gadolinium based nanoparticles.
The instantly elected species and steps are disclosed within the broad generic disclosure taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of variables, anticipation cannot be found. That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742. Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients and steps from within a prior art disclosure that teaches the ingredients and the steps of preparation together, to arrive to compositions “yielding no more than one would expect from such an arrangement.”  In the case where the claimed ranges particle size, molecular weight, concentration etc. "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,783,227 USPQ 773,779 (Fed. Cir. 1985). Furthermore, differences in temperature, size or concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). A person of ordinary skill in the art would have had a reasonable chance of success in following the teachings of Lin et al. and producing the instant invention because Lin et al. as described above teach a substantially identical or similar nanoparticles containing similar ingredients.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (US 2009/0317335, IDS reference) and Maecke et al. (US 20060233704) as applied to claims 16-19, 22-33, and 35-36 above, and further in view of Sarin et al. (WO 2009/142754, IDS reference).
Applicants’ claims
Applicants claim a nanoparticle comprising the entities recited in the claim.

Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
    
The teachings of Lin et al. and Maecke et al.  are set forth above and are incorporated herein by reference.


Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
 Lin et al. and Maecke et al. are silent with regard to the molecular weight of the nanoparticle as called in claim 21. This deficiency is cured by the teachings of Sarin et al.
Sarin et al. teach biocompatible nanoparticle conjugated to an agent, wherein the nanoparticle comprises a diameter between 1.5 nanometers and 13 nanometers. In an embodiment, the dendritic conjugate has a diameter between about 5 nanometers and 12 nanometers. In an embodiment, the dendritic conjugate has a diameter between 7 nanometers and 12 nanometers. Biocompatible nanoparticles provided by the invention include, for example dendrimers, including half dendrimers, half and full generation dendrimers, and modified dendrimers. In an embodiment biocompatible nanoparticles of the invention include polyamidoamine (PAMAM) dendrimers (see page 3 and claim 1). The biocompatible nanoparticle of any of claims 1 to 3, wherein the agent conjugated to the dendritic conjugate comprises an imaging agent, a therapeutic agent, or an imaging agent and a therapeutic agent (see claim 4). The biocompatible nanoparticle of any of claims 1 to 4, wherein the imaging agent is selected from the group consisting of: gadolinium, manganese, chromium, iron, fluorescing entities, phosphorescence entities, signal reflectors, paramagnetic entities, signal absorbers, contrast agents, and electron beam opacifϊers (se claim 5). The biocompatible nanoparticle of claim 5, wherein the agent is conjugated to the nanoparticle by a chelate or a hydrolysable covalent linkage (see claim 6). The biocompatible nanoparticle of claim 6, wherein the chelate is selected from the group consisting of: diethyene triamine pentaacetic acid (DTPA), 1,4,7,10- tetraazacyclododecane-N,N', N",N"'-tetraacetic acid (DOTA), porphyrin, and desferrioxamine; or derivatives thereof (see claim 7). In an embodiment, the nanoparticles have a molecular weight greater than about 10 kDa. In a further embodiment, the nanoparticles have a molecular weight greater than about 35 kDa, or greater than about 40 kDa. In an embodiment, the dendritic conjugate has a molecular weight of less than about 300 kDa, less than about 200 kDa, less than about 150 kDa, or less than about 100 kDa. In an embodiment, the nanoparticles have a molecular weight great enough to avoid significant clearance by the kidneys, and low enough to avoid significant clearance by the reticuloendothelail system. Such limitations are well understood by those of skill in the art. (see page 5 and claim 10). As used herein, "nanoparticle" is understood as any biocompatible particle that is of an appropriate size to be used in the methods of the invention, about 1.5 nm to about 13 nm in diameter, preferably about between 1.5 nanometers and 13 nanometers, between about 5 nanometers and 12 nanometers, or between about 7 nanometers and 12 nanometers, having a molecular weight of greater than about 10 kDa, greater than about 35 kDa, or greater than about 40 kDa, and a molecular weight of less than about 300 kDa, less than about 200 kDa, less than about 150 kDa, or less than about 100 kDa, to which an agent can be complexed, conjugated, or otherwise attached without disrupting the desired activity of the agent (e.g., therapeutic agent, imaging agent). In a preferred embodiment, the nanoparticle has a neutral charge or a negative charge. Nanoparticles for the purpose of drug delivery are colloidal particles including monolithic nanoparticles (nanospheres) in which the drug is adsorbed, dissolved, or dispersed throughout the matrix and nanocapsules in which the drug is confined to an aqueous or oily core surrounded by a shell-like wall. Alternatively, the drug can be covalently attached to the surface or into the matrix. Nanoparticles are made from biocompatible and biodegradable materials such as polymers, either natural (e.g., gelatin, albumin) or synthetic (e.g., polylactides, polyalkylcyanoacrylates), or solid lipids. In the body, the drug loaded in nanoparticles is usually released from the matrix by diffusion, swelling, erosion, or degradation. In the body, imaging agents can be detected while attached to the nanoparticle. Methods of making nanoparticles are well known in the art. "Obtaining" is understood herein as manufacturing, purchasing, or otherwise coming into possession of (see page 21).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was made to modify the teachings of Lin et al. and Maecke et al. by preparing the nanoparticles having the molecular weight as recited in claim 3 because Sarin et al. teach nanoparticles containing similar entities like gadolinium, chelates and matrix for exact same purpose of therapeutic imaging with nanoparticles having molecular weights that overlaps with the claimed molecular weights. One of ordinary skill in the art would have been motivated to do so because Sarin et al. teach the nanoparticles have a molecular weight greater than about 10 kDa. In a further embodiment, the nanoparticles have a molecular weight greater than about 35 kDa, or greater than about 40 kDa. In an embodiment, the dendritic conjugate has a molecular weight of less than about 300 kDa, less than about 200 kDa, less than about 150 kDa, or less than about 100 kDa. It must be clear that Sarin indicates that the molecular weight of the nanoparticles should be as described above so that the nanoparticles have a molecular weight great enough to avoid significant clearance by the kidneys, and low enough to avoid significant clearance by the reticuloendothelail system (see page 5 and claim 10) which is an important feature applicable to Lin et al. as well since Lin et al. also uses the nanoparticles for internal imaging. In the case where the claimed ranges for particle size, molecular weight etc. "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,783,227 USPQ 773,779 (Fed. Cir. 1985). Furthermore, differences in temperature, size or concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). A person of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Lin et al., Maecke et al., and Sarin et al. because the references teach similar nanoparticles for imaging therapeutic purpose containing similar entities as described above.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant arguments
Applicant argues Lin’s silica nanoparticles are different from the presently claimed nanoparticles in at least two respects. First, Lin discloses diethylenetriamine tetraacetate (DTTA), diethylenetriamine pentaacetate (DTPA), and 1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid (DOTA) as metal chelating ligand. For example, Lin discloses a nanoparticle incorporating Gd-DOTA group (Figure 3). However, Lin does not disclose or teach DOTAGA as a metal chelating ligand. Second, silica nanoparticles disclosed in Lin are bigger than the claimed nanoparticles. Lin describes general synthesis and characterization of silica nanoparticles in Example 5. Lin discloses that silica nanoparticle size can be tuned in the range of 20-100nm, whereas the diameter of the claimed nanoparticle is from 1 to 8 nm. Under Unigene, the burden is on the Examiner to show that there is reason or motivation to modify the lead nanoparticle(s) of Lin to make the claimed invention with a reasonable expectation of success.
The above assertions are not found persuasive because contrary to applicant’s assertions Lin et al. teach the nanoparticle has a diameter of about 100 nm or less and further limiting wherein the nanoparticle has a diameter of about 50 nm or less (see claims 38-39). The contrast agent of claim 14, wherein the paramagnetic metal ion is selected from the group consisting of gadolinium(III) and manganese(II) (see claim 15).  The contrast agent of claim 1, wherein the functionalized chelating group comprises a polyaminocarboxylate metal chelating ligand or a polyaminophosphonate metal chelating ligand. The contrast agent of claim 16, wherein the metal chelating ligand comprises a ligand selected from the group consisting of diethylenetriamine tetraacetate (DTTA), diethylenetriamine pentaacetate (DTPA), and 1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid (DOTA) (see claims 16-17).The terms “nanomaterial” and “nanoparticle” refer to a structure having at least one region with a dimension (e.g., length, width, diameter, etc.) of less than about 1,000 nm. In some embodiments, the dimension is smaller (e.g., less than about 500 nm, less than about 250 nm, less than about 200 nm, less than about 150 nm, less than about 125 nm, less than about 100 nm, less than about 80 nm, less than about 70 nm, less than about 60 nm, less than about 50 nm, less than about 40 nm, less than about 30 nm or even less than about 20 nm). In some embodiments, the dimension is less than about 10 nm (paragraph 0156). In some embodiments, the functionalized chelating group comprises a polyaminocarboxylate metal chelating ligand or a polyaminophosphonate metal chelating ligand. In some embodiments, the metal chelating ligand comprises a ligand selected from the group consisting of diethylenetriamine tetraacetate (DTTA), diethylenetriamine pentaacetate (DTPA), and 1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid (DOTA) (paragraph 0069). In the development of new MRI contrast agents, extensive studies have shown r1 enhancement for simple molecular metal chelates can be accomplished through a variety of approaches, most important of which include (1) increasing the rotational correlation time of the molecule by increasing its molecular weight or size, and (2) by increasing the inner sphere water coordination number of the metal chelate to a high molecular weight moiety such as a synthetic polymer or naturally occurring protein (paragraph 0228).
Applicant argues First, Lin does not disclose or teach DOTAGA as a metal chelating ligand. To cure the deficiency of Lin, the Examiner cites Maecke. Maecke relates to chelating compounds for labeling bioactive molecules with a radiometal. Maecke discloses DOTAGA(tBu)4 as a DOTA-based bifunctional prochelator. The Examiner argues that “one of ordinary skill in the art would have been motivated to utilize DOTAGA as chelator because Maecke et al. teach the new type of prochelators in general and prochelator 6d in particular, have widespread utility in the field of metalloradiopeptides, other radiolabeled biomolecules and for the synthesis of Gd** based MRI contrast agents”. Applicant respectfully disagrees. Maecke discloses the use of DOTAGA prochelators with metalloradiopeptides molecules, not nanoparticles as claimed. Maecke does not teach or suggest that DOTAGA would be used as a functionalized chelating group in nanoparticles. The skilled person dealing with hybrid nanoparticles would have no reason to consider prior art related to small molecules such as metalloradiopeptides.
The above assertions are not found persuasive because it would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was made to produce to modify the teachings of Lin et al. by utilizing DOTAGA based functionalizing or chelating agents because Maecke et al. teach chelating compounds for labeling bioactive molecules with a radiometal, having general formula (I) in which: both Y groups may be positioned either trans as shown or cis; A is an effector molecule, such as a peptide, in particular octreotide, CCK, substance P, gastrine, a protein, in particular an antibody or enzyme, sugars or radiosensitizing agents, like doxorubicin; R is a hydrogen, a C.sub.1-C.sub.3 alkyl or a alcohol; X is a spacer, in particular (CH.sub.2).sub.n--X', in which n is 1-10 and X' is COOH, NH.sub.2, SH, OH or O-halogen, in which halogen is in particular Br, I or Cl, or a molecule of the formula (a) or of the formula (b), Y is COO--, CH.sub.2CONH.sub.2, CH.sub.2CH.sub.2OH, optionally complexed with a radiometal.

    PNG
    media_image3.png
    280
    295
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    260
    268
    media_image4.png
    Greyscale

One of ordinary skill in the art would have been motivated to utilize DOGATA as chelator in Lin et al. because Maecke et al. teach the new type of prochelators in general and prochelator 6d in particular, have widespread utility in the field of metalloradiopeptides, other radiolabeled biomolecules and for the synthesis of Gd3+ based MRI contrast agents. DOTAGA will allow to label with different radiometals for both diagnostic (.sup.111In, .sup.67/68Ga) and internal radiotherapeutic applications (.sup.90Y, .sup.177Lu) (paragraph 0029). The present invention relates to a convenient synthesis of novel bifunctional prochelators for coupling to bioactive peptides for radiometal labeling and to the radiometal labeled peptides that can be prepared while using these novel prochelators. DOTA (1,4,7,10-tetrakis(carboxymethyl)-1,4,7,10tetraazacyclo dodecane) and its derivatives constitute an important class of chelators for biomedical applications as they accommodate very stably a variety of di- and trivalent metal ions. Gd(DOTA).sup.-1 is an important MRI (Magnetic Resonance Imaging) contrast agent and as bifunctional versions DOTA is used in radioimmunotherapy (paragraph 0001). An ordinary skill artisan would have had a reasonable chance of success in combining the teachings of Lin et al. and Maecke et al. because both references teach the utilization of chelators like DTPA and DOTA in making gadolinium based nanoparticles.
The motivation to combine the references does not necessarily have to address the problem that applicant is trying to address. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). With regard to the surprising results argument applicant should provide a comparison data with the closest prior art and the data should be commensurate in scope with the claims.
Applicant further argue furthermore, determination of obviousness mandates evaluation of secondary considerations, including unexpected results. See, KSR Int'l. Co. v. Teleflex, Inc., 127 S. Ct. 1727, 1735 (2007). Office personnel should consider all rebuttal arguments and evidence presented by applicants. See, e.g., In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995) (error not to consider evidence presented in the specification). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir. 1990). The present inventors identified that DOTAGA as grafted on the polysiloxane-based nanoparticles as claimed leads to a very strong affinity constant for rare earth metal such as gadolinium on the nanoparticles (24.78) very close to that of DOTAREM® (25.3), a prior art contrast agent for MRI, and superior to those of other commercial MRI contrast agents (as disclosed in Table 1).  The surprising results regarding complexation efficacy are reported in Mignot et al., 2013 (post- filed publication by the inventors), which was previously submitted as Exhibit 1 in the response to the Non-Final Office Action filed on July 2, 2020.
The above assertions are not found persuasive because first an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Applicant’s assertion of unexpected high complexation constant is not compared to the closest prior art. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). Furthermore any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
Applicant argues Regarding this unexpected result, the Examiner argues that “Applicant’s assertion of unexpected high complexation constant is not compared to the closest prior art”. Non-Final Office Action at page 44. Applicant respectfully disagrees. In the Lin’s nanoparticle incorporating Gd-DOTA groups (Figure 3), two carboxylic acid groups are transformed into carboxamides. Gd is complexed with two carboxylic acid groups, two carboxamide groups and the four nitrogen of the ring in the Lin’s nanoparticle. Grafting the DOTA ligand to a nanoparticle involves one of the coordinating acetate pendant arm thereby leading to DOTA monoamide units. The transformation of one of the carboxylic group into a carboxamide decreases the stability of the complex with gadolinium by two or three orders of magnitude, as evidenced by Exhibit 2 (a post-filing article (2012) from Chemistry-A European Journal, authored by Bernhard et al.) submitted on February 16, 2021. Applicant continues to argue that In the Lin’s nanoparticle incorporating Gd-DOTA groups (Figure 3), two carboxylic acid groups are transformed into carboxamides. Gd is complexed with two carboxylic acid groups, two carboxamide groups and the four nitrogen of the ring in the Lin’s nanoparticle. Thus, the stability of Gd-DOTA incorporated into the Lin’s nanoparticle will be decreased by more than two or three orders of magnitude, compared to free (i.e., not attached to nanoparticle) Gd-DOTA (DOTAREM®), in which Gd is complexed with four carboxylic acid groups and the four nitrogen of the ring. To avoid such decrease of stability, the present invention used DOTAGA derivatives instead of DOTA in order to have the same entity (i.e., four carboxylic acid groups and four nitrogen complexed with Gd) for the chelation of metallic cation (such as gadolinium) as the one in DOTAREM®. DOTAGA anhydride is a derivative of DOTAGA in which two carboxylic acids form a cyclic anhydride ring. As discussed above, the present inventors have shown for the first time that DOTAGA anhydride can be grafted very easily on the polyorganosiloxane-based nanoparticles as claimed, with an excellent yield. The DOTAGA on the nanoparticle lead to a very strong affinity constant for the gadolinium on the nanoparticles (24.78) very close to that of free (1.e., not attached to nanoparticle) Gd-DOTA (DOTAREM®) (25.3) and superior to those of other commercial MRI contrast agents (Table 1 in Stasiuk et al.). This very strong association constant has been one of the key advantage during the discussion with French regulatory office (ANSM) for the beginning of two phase Ib clinical trials in France involving nanoparticles as claimed by NH Theraguix, the exclusive licensee for this patent application (NANO-RAD : NCT02820454 et NANO-COL : NCT03308604). Hence, the unexpected high complexation constant as obtained with the claimed nanoparticles with DOTAGA provides remarkable advantage over prior art contrast agent, in particular in terms of reducing the risk of toxicity, thereby providing novel safe and efficient contrast and/or radiosensitizing agent for in vivo use in human. This beneficial effect of the claimed nanoparticles with DOTAGA are not taught or suggested by Lin and Maecke. Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness. "Evidence that a compound is unexpectedly superior in one of a spectrum of common properties .. . can be enough to rebut a prima facie case of obviousness." No set number of examples of superiority is
 required. In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987). Applicant
respectfully requests consideration of the beneficial effect of the claimed nanoparticles with
 DOTAGA. Applicant regarding the scope of the claims argues Here, the key aspect of the data is that DOTAGA anhydride grafted on nanoparticles have stronger affinity constant than other ligands. The present inventors have shown for the first time that DOTAGA anhydride can be grafted very easily on the polyorganosiloxane- based nanoparticles as claimed, with an excellent yield. The very strong association constant of the claimed nanoparticles has been one of the key advantage during the discussion with French regulatory office (ANSM) for the beginning of two phase Ib clinical trials in France involving nanoparticles as claimed by NH Theraguix, the exclusive licensee for this patent application (NANO-RAD : NCT02820454 et NANO-COL : NCT03308604). Nowadays, the nanoparticles are under phase II in France and has been approved by the FDA for clinical studies, notably in view of this very strong association. One of skill in the art would reasonably ascertain a trend in the data submitted by Applicant that would allow him to reasonably extend the probative value thereof to the claimed nanoparticles comprising DOTAGA anhydride as recited in claim 16, 30, and 35.
The above assertions are not found persuasive because of the same reasons that the examiner set forth in the previous office action. The examiner repeats that first an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Applicant’s assertion of unexpected high complexation constant is not compared to the closest prior art. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). Furthermore any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). It must be clear that association constants are calculated at a single concentration point and one of ordinary skill in the art cannot extrapolate a trend to other concentrations. Furthermore Maecke et al. clearly as described above recognizes and teaches the coupling and binding abilities of DOGATA.
Applicant argues that silica nanoparticles disclosed in Lin are bigger than the claimed nanoparticles. At paragraph [0016], in the above disclosure, Lin disclose many broad ranges, However, none of the ranges have lower limit. The ranges are merely mentioned to give the general definition of “nanomaterial” and “nanoparticle”. It should be noted that Lin represents a very large disclosure and discloses a very large number of embodiments. For example, Lin discloses various types of polymeric matrix material, including both organic and inorganic material. The particle size is affected by which polymeric matrix material is used and what method is used to prepare the particle. Thus, the disclosure of many broad ranges without lower limit mentioned to define the terms “nanomaterial” and “nanoparticle” does not teach or suggest anything regarding the diameter of silica nanoparticles. Regarding the particle size of silica nanoparticles, Lin teaches that silica nanoparticle size can be tuned in the range of 20-100nm (Example 5). Indeed, the diameter of all exemplary silica nanoparticles disclosed in Lin is within this range. In example 6, Bis(APS) DTPA-Gd-Incorporated nanoparticles have an outer diameter of approximately 40 nm. In example 7, Ru(bpy)3 **-Doped Gd-Si-DTTA-Functionalized silica nanoparticles have a diameter of 37 nm or 45 nm. In example 8, Ru(bpy)37*-Doped Gd-Si-DTTA-Functionalized silica nanoparticles have a diameter of 37 nm, 63 nm or 22 nm. In Example 9, PEO-500 and APS-FITC Functionalized silica nanoparticles have a diameter of 50nm. As can be seen in the Examples, the diameter of all exemplary silica nanoparticles disclosed in Lin is within the range (20-100nm) disclosed in Example 5 (General Synthesis and Characterization of Silica Nanoparticles) and the smallest silica nanoparticles disclosed by Lin have a diameter of 22m, which is almost 3 times greater than thsize of the claimed nanoparticles. Thus, it is evident that Lin’s silica nanoparticles are much bigger than the claimed nanoparticles. This difference in diameter between Lin’s silica nanoparticles and the claimed nanoparticles is not immaterial. In order to support this assertion, Applicant herewith submits a declaration of Dr. Francois Lux. As explained by Dr. Lux, Lin utilizes the micro-emulsion method to synthesize silica-based nanoparticles. Exemplification of the micro-emulsion method is described at paragraphs [0316]-[0321], and further in the examples related to silica-based nanoparticles (Examples 5, 6, 7, 8 and 9), also reflected by the figures (Figures 3, 4, 7, 22A and 22B). The microemulsion process, also called water-in-oil microemulsion process, consists of the dispersion of water nanodroplets in an oil phase, stabilized by surfactant molecules. The water droplets act as nanoreactors, and the hydrolysis-condensation of the silane precursors takes place inside these droplets. As stated by Dr. Lux, the sizes of the nanoparticles obtained by Lin (20-100nm) is consistent with the state of the art regarding microemulsion processes, which is alsosupported by the references (Aubert et al. (2010) (“EHXIBIT 3”) and Stober et al., (1968) (Exhibit 4)) cited in the declaration of Dr. Lux. Thus, as evidenced by the declaration of Dr. Lux, Lin’s silica nanoparticle is not suitable to produce silica-based nanoparticles with a diameter less than 10nm. This unexpected effect of reduction of the size after dissolution associated to the functionalization of the nanoparticles with chelating agent Cl is demonstrated by the present application as originally filed (Figure 23, reproduced below): the particle diameter size decreases with increasing amounts of DIPABA (the chelating agent C1) per APTES
The above assertions are not found persuasive because contrary to applicant’s assertions Lin et al. teach the nanoparticle has a diameter of about 100 nm or less and further limiting wherein the nanoparticle has a diameter of about 50 nm or less (see claims 38-39). The contrast agent of claim 14, wherein the paramagnetic metal ion is selected from the group consisting of gadolinium(III) and manganese(II) (see claim 15).  The contrast agent of claim 1, wherein the functionalized chelating group comprises a polyaminocarboxylate metal chelating ligand or a polyaminophosphonate metal chelating ligand. The contrast agent of claim 16, wherein the metal chelating ligand comprises a ligand selected from the group consisting of diethylenetriamine tetraacetate (DTTA), diethylenetriamine pentaacetate (DTPA), and 1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid (DOTA) (see claims 16-17).The terms “nanomaterial” and “nanoparticle” refer to a structure having at least one region with a dimension (e.g., length, width, diameter, etc.) of less than about 1,000 nm. In some embodiments, the dimension is smaller (e.g., less than about 500 nm, less than about 250 nm, less than about 200 nm, less than about 150 nm, less than about 125 nm, less than about 100 nm, less than about 80 nm, less than about 70 nm, less than about 60 nm, less than about 50 nm, less than about 40 nm, less than about 30 nm or even less than about 20 nm). In some embodiments, the dimension is less than about 10 nm (paragraph 0156). In some embodiments, the functionalized chelating group comprises a polyaminocarboxylate metal chelating ligand or a polyaminophosphonate metal chelating ligand. In some embodiments, the metal chelating ligand comprises a ligand selected from the group consisting of diethylenetriamine tetraacetate (DTTA), diethylenetriamine pentaacetate (DTPA), and 1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid (DOTA) (paragraph 0069). In the development of new MRI contrast agents, extensive studies have shown r1 enhancement for simple molecular metal chelates can be accomplished through a variety of approaches, most important of which include (1) increasing the rotational correlation time of the molecule by increasing its molecular weight or size, and (2) by increasing the inner sphere water coordination number of the metal chelate to a high molecular weight moiety such as a synthetic polymer or naturally occurring protein (paragraph 0228). It must be recognized that the sizes taught by Lin et al. clearly overlap with the recited sizes.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619